          Case MDL No. 2885 Document 1338 Filed 08/23/21 Page 1 of 2



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS
LIABILITY LITIGATION                                                                              MDL No. 2885



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −114)



On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the Northern
District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See 366
F.Supp.3d 1368 (J.P.M.L. 2019). Since that time, 1,744 additional action(s) have been transferred to the
Northern District of Florida. With the consent of that court, all such actions have been assigned to the
Honorable M. Casey Rodgers.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of Florida and assigned to Judge Rodgers.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
Florida for the reasons stated in the order of April 3, 2019, and, with the consent of that court, assigned to the
Honorable M. Casey Rodgers.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:




                                                            John W. Nichols
                                                            Clerk of the Panel
         Case MDL No. 2885 Document 1338 Filed 08/23/21 Page 2 of 2




IN RE: 3M COMBAT ARMS EARPLUG PRODUCTS
LIABILITY LITIGATION                                                     MDL No. 2885



                     SCHEDULE CTO−114 − TAG−ALONG ACTIONS



  DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC          2       21−06445     Joshua Portman v. 3M Company et al

IOWA SOUTHERN

  IAS          4       21−00241     Phillips v. 3M Company et al
